United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 11-3520
                    ___________________________

                                  Lori Irish

                   lllllllllllllllllllllPetitioner - Appellant

                                       v.

                           N. C. English, Warden

                   lllllllllllllllllllllRespondent - Appellee
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: September 14, 2012
                        Filed: September 25, 2012
                              [Unpublished]
                              ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
      Lori Irish appeals the district court’s1 denial of her 28 U.S.C. § 2241 petition,
in which she challenged the Bureau of Prisons’ denial of her request for a 12-month
placement in a Residential Reentry Center (RRC). The appeal is moot, however,
because Irish was transferred to an RRC during the pendency of this appeal, and thus
the court can no longer grant her the relief she requested. See Calderon v. Moore, 518
U.S. 149, 150 (1996) (per curiam) (when event occurs during pendency of appeal that
renders it impossible for court to grant effective relief, court should dismiss appeal as
moot). Accordingly, this appeal is dismissed.
                        ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                          -2-